Exhibit 10.1

﻿

LOAN RENEWAL AGREEMENT

Name of Borrower (collectively, the “Borrower”):    PEAK RESORTS, INC., HIDDEN
VALLEY GOLF AND SKI, INC., PAOLI PEAKS, INC., SNOW CREEK, INC., LBO HOLDING,
INC., AND SNH DEVELOPMENT, INC.

Date of this Renewal:  August 5, 2017

Note No. 105198-25648

Original Note Date:  August 5, 2016

Original Note Amount: $2,750,000.00

Principal Outstanding as of the Date of this Renewal: $2,750,000.00

﻿

1.Note Renewal.  The foregoing described note (the “Note”), which is payable by
the above Borrower to ROYAL BANKS OF MISSOURI (the "Bank") is hereby renewed and
modified effective as of the date of this Agreement as follows:

Payment Terms:  Principal and interest of this Note shall be payable as follows:
 Interest only payable on the 5th day of each month beginning on September 5,
2017.   The balance of principal and accrued interest is payable without further
notice or demand on the Maturity Date.  The scheduled payments of principal may
not be sufficient to fully pay the loan by the Maturity Date and a final balloon
payment may be required.

Maturity Date:   The Note shall mature on November 5, 2017.

2.Miscellaneous.  Except as specifically modified hereby, all of the terms of
the Note, as heretofore amended, shall remain in full force and effect. Borrower
confirms and ratifies the Note and all agreements and collateral securing the
Note or pursuant to which the Note is made (collectively the “Loan Documents”),
as renewed and modified hereby. If for any reason this Agreement is invalid, the
Loan Documents shall be enforceable according to the original terms as
heretofore amended.  Any term of any Loan Document that is inconsistent with any
modification contained herein shall be deemed to be modified to be consistent
with the modifications contained in this Agreement.  Borrower hereby releases
the Bank and all officers, directors, agents and employees, and attorneys of the
Bank from any claims, damages or causes of action of any kind relating to the
terms of the Note, or relating to the terms of any other Loan Document, or
relating to the administration of the loan made under the Note, which occurred
on or before the date hereof.

﻿

3.No Other Agreements:   Oral or unexecuted agreements or commitments to loan
money, extend credit or to forbear from enforcing repayment of a debt including
promises to extend or renew such debt are not enforceable, regardless of the
legal theory upon which they are based,  that is in any way related to the
Note.  To protect the undersigned Borrower  and the Bank from misunderstanding
or disappointment, any agreements we reach covering such matters are contained
in this Agreement and the Note and any other Loan Document,



--------------------------------------------------------------------------------

 

which are the complete and exclusive statement of the agreement between us,
except as we may later agree in writing to modify them.   If any of the terms of
this Agreement or the Note are inconsistent with the terms of any other Loan
Document, the terms of this Agreement and the Note shall prevail.  The failure
of a

term in one Loan Document to appear in another Loan Document shall not be deemed
to be an inconsistency.

﻿

BORROWERS:

Peak Resorts, Inc. Hidden Valley Golf and Ski, Inc.

a Missouri corporationa Missouri corporation

﻿

By:/s/ Stephen J. Mueller______   __ By:/s/ Stephen J. Mueller______   __

     Stephen Mueller, Vice President       Stephen Mueller, Vice President

﻿

Paoli Peaks, Inc. Snow Creek, Inc. 

a Missouri corporationa Missouri corporation

﻿

By:/s/ Stephen J. Mueller______   __            By:/s/ Stephen J. Mueller______
  __

     Stephen Mueller, Vice President       Stephen Mueller, Vice President

﻿

LBO Holding, Inc. SNH Development, Inc.  

a Maine corporationa Missouri corporation

﻿

By:/s/ Stephen J. Mueller______   __ By:/s/ Stephen J. Mueller______   __

     Stephen Mueller, Vice President       Stephen Mueller, Vice President

﻿

﻿



--------------------------------------------------------------------------------